Title: John Adams to John Quincy Adams, 14 May 1783
From: Adams, John
To: Adams, John Quincy



My dear Child
Paris May 14. 1783

Mr. Hardouin has just now called upon me, and delivered me your Letter of the 6 Instant.
I find that, although, your hand Writing is distinct and legible, yet it has not engaged So much of your Attention as to be remarkably neat. I Should advise you to be very carefull of it: never to write in a hurry, and never to let a Slovenly Word or Letter go from you. If one begins at your Age, it is easier to learn to write well than ill, both in Characters and Style. There are not two prettier accomplishments than a handsome hand and Style, and these are only to be acquired in youth. I have Suffered much, through my whole Life, from a Negligence of these Things in my young days, and I wish you to know it. Your hand and Style, are clear enough to Shew that you may easily make them manly and beautifull, and when a habit is got, all is easy.
I See your Travells have been expensive, as I expected they would be: but I hope your Improvements have been worth the Money. Have you kept a regular Journal? If you have not, you will be likely to forget most of the Observations you have made. If you have omitted this Usefull Exercise, let me advise you to recommence it, immediately. Let it be your Amusement, to minute every day, whatever you may have seen or heard worth Notice. One contracts a Fondness of Writing by Use. We learn to write readily, and what is of more importance We think, and improve our Judgments, by committing our Thoughts to Paper.
Your Exercises in Latin and Greek must not be omitted a Single day, and you should turn your Mind, a little to Mathematicks. There is among my Books a Fennings Algebra. Begin it immediately and go through it, by a Small Portion every day. You will find it as entertaining as an Arabean Tale. The Vulgar Fractions with which it begins, is the best extant, and you should make yourself quite familiar with it.
A regular Distribution of your Time, is of great Importance. You must measure out your Hours, for Study, Meals, Amusements, Exercise and Sleep, and suffer nothing to divert you, at least from those devoted to study.
But above all Things, my son, take Care of your Behaviour and preserve the Character you have acquired, for Prudence and Solidity. Remember your tender Years and treat all the World with Modesty, Decency and Respect.
The Advantage you have in Mr. Dumas’s Attention to you is a very prescious one. He is himself a Walking Library, and so great a Master of Languages ancient and modern is very rarely Seen. The Art of asking Questions is the most essential to one who wants to learn. Never be too wise to ask a Question.
Be as frugal as possible, in your Expences.
Write to your Mamma Sister and Brothers, as often as you have opportunity. It will be a Grief to me to loose a Spring Passage home, but although I have my fears I dont yet despair.
Every Body gives me a very flattering Character of your Sister, and I am well pleased with what I hear of you: The principal Satisfaction I can expect in Life, in future will be in your good Behaviour and that of my other Children. My Hopes from all of you are very agreable. God grant, I may not be dissappointed.

Your affectionate Father
John Adams

